DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendment filed March 26, 2021 has been entered. Claims 1-12 and 16-30 remain pending in the application.

Response to Arguments
Applicant's arguments filed March 26, 2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that Barnett’s core has three rotational degrees of freedom and three traversal degrees of freedom, in Applicant’s arguments towards the bottom of page 11, Applicant claims that Barnett has three rotational and three traversal degrees of freedom and that the art as applied is inconsistent with the plain meaning of the term as well as its use in the specification. The specification provides no distinct definition for either term and claim language is interpreted in light of the specification. Further, the plain meaning refers to the distinct movements the rigid body can be moved, which in this case as claimed.

Regarding Applicant’s argument that a notch defining a cradle for a receiving tube is not the same as a hole through which a core is placed, Applicant is within the holes…” not through  the holes. To the extent that the notch, which is a hole, defines a cradle in which the tube is held, the tube is held within the notch or hole, which satisfies the claim limitation although a different result of the claimed invention. Applicant is reminded that claims are read and interpreted under the broadest reasonable interpretation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Barnett et al (5,704,479), hereafter, Barnett.
Regarding Claim 1: Barnett discloses a cable dispenser (20), comprising: a first subframe (28), comprising: a first panel (38/42) comprising a first hole (48) having a first diameter and at least one tab (50), a second panel (36) orthogonal (Figure 1) to the first 
Although Barnett fails to explicitly disclose a second subframe, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cable dispenser of Barnett with second subframe as a duplication of parts. The mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 VI B). The motivation for doing so would be to better secure and support the cylindrical core. The duplication of parts as expressed above, would result in the following second subframe:
a second subframe (28), comprising: a fourth panel (38/42) comprising a third hole (48) having the first diameter, a fifth panel (36) orthogonal to the fourth panel (38/42) and attached to the fourth panel (38/42) at a first edge of the fifth panel (36) and comprising a plurality of slots (52), each slot (52) configured to receive a corresponding tab of the at least one tabs of the first panel (38/42) or the at least one tabs (50) of the third panel (40/44), and a sixth panel (40/44) orthogonal to the fifth panel (36) and parallel to the fourth panel (38/42) and attached to the fifth panel (36) at a second edge of the fifth panel (36) opposite the first edge of the fifth panel (36) and separated from 
a cylindrical core (22), positioned within the first hole (48 x 1) and the second hole (48 x 2) of the first subframe (28) and the third hole (48 x 1, second subframe) and fourth hole (48 x 2, second subframe) of the second subframe (28), and having an outer diameter approximately equal to the first diameter and a length equal to or greater than the first width and second width such that when positioned within the first hole, the second hole, the third hole, and the fourth hole, the core has one rotational degree of freedom and one traversal degree of freedom (as there is no mechanism which locks the core in either a longitudinal or latitudinal direction, therefore, enabling the core to have rotational freedom and traversal freedom); and a carton (30) comprising a plurality of panels (54, 56, 58, 60, 62 64, 66) configured to encapsulate the first subframe (28), the second subframe (28), and the cylindrical core (22) (Figure 2), a first panel of the plurality of panels (58) of the carton (30) having at least one rounded rectangular hole (70, column 3; lines 56-59) sized to accommodate a human hand; wherein the first panel of the first subframe (28) is adjacent to the fourth panel (38/42) of the second subframe (28), the third panel of the first subframe (28) is adjacent to the sixth panel (40/44) of the second subframe, and the second panel (36) of the first subframe (28) is parallel to the fifth panel (36) of the second subframe (28).
Regarding Claim 2: Barnett discloses the cable dispenser as applied to claim 1 above, and wherein the first subframe (28), the second subframe (28), and the carton (30) are corrugated cardboard (column 3, lines 19-21 and column 3, lines 42-44).

Regarding Claim 4: Barnett discloses the cable dispenser as applied to claim 1 above, and further comprising a cable helically wrapped (Figure 1) around the cylindrical core (22) (column 3, lines 2-4).

Regarding Claim 5: Barnett discloses the cable dispenser as applied to claim 4 above, and wherein the cylindrical core (22)(Figure 2) comprises a first axel region (26) at a first terminal end of the cylindrical core (22)(Figure 2) positioned within the first hole (48 x 1) and the third hole (48 x 1), a second axel region (26) at a second terminal end of the cylindrical core (22)(Figure 2) positioned within the second hole (48 x 1) and the fourth hole (48 x 1), and a central portion (110) between the first axel region (26) and second axel region (26); and wherein the cable (24) is helically wrapped around (Figures 1 & 8) the central portion (110).

Regarding Claim 8: Barnett discloses the cable dispenser as applied to claim 1 above, and wherein a seam between the first panel (38/42) of the first subframe (28) and the second panel (36) of the subframe is folded approximately 90 degrees (Figure 1).

Regarding Claim 11: Barnett discloses the cable dispenser (20), comprising: a frame (28) comprising: a first panel (38/42) comprising a first hole (48) having a first diameter, a second panel (36) orthogonal to the first panel (38/42) and attached to the first panel (38/42) at a first edge of the second panel (36), and a third panel (40/44) orthogonal (Figure 1) to the second panel (36) and parallel to the first panel (38/42) and 

Regarding Claim 12: Barnett discloses the cable dispenser as applied to claim 12 above, and wherein the frame is corrugated cardboard (column 3, lines 20-22).

Regarding Claim 16: Barnett discloses the cable dispenser as applied to claim 11 above,  and wherein the frame comprises: Application No. 16/037,691Attorney Docket No.: 096001-1233Client Ref. No. BEL-016USa first subframe (28) comprising the first panel (38/42), the second panel (36), and third panel (40/44); and except a second subframe comprising: a fourth panel comprising a third hole having the first diameter, a fifth panel orthogonal to the fourth panel and attached to the fourth panel at a first edge of the fifth panel, and a sixth panel orthogonal to the fifth panel and parallel to the fourth panel and attached to the fifth panel at a second edge of the fifth panel opposite the first edge of the fifth panel and separated from the first edge of the fifth panel by a second 
Although Barnett fails to explicitly disclose a second subframe, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cable dispenser of Barnett with second subframe as a duplication of parts. The mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 VI B). The motivation for doing so would be to better secure and support the cylindrical core. The duplication of parts as expressed above, would result in the following second subframe:
a second subframe (28), comprising: a fourth panel (38/42) comprising a third hole (48) having the first diameter, a fifth panel (36) orthogonal to the fourth panel (38/42) and attached to the fourth panel (38/42) at a first edge of the fifth panel (36) and a sixth panel (40/44) orthogonal to the fifth panel (36) and parallel to the fourth panel (38/42) and attached to the fifth panel (36) at a second edge of the fifth panel (36) opposite the first edge of the fifth panel (36) by a second width -2-Application No. 16/037,691Attorney Docket No.: 096001-1233Client Ref. No. BEL-016USgreater than the first width, the sixth panel (40/44) comprising a fourth hole (48) having the first diameter.

Regarding Claim 17: Barnett discloses the cable dispenser as applied to claim 17 above, and wherein the first subframe (28) and the second subframe (duplicated 28) comprise a plurality of interlocking portions (50/52).

Regarding Claim 18: Barnett discloses the cable dispenser as applied to claim 17 above, and wherein the plurality of interlocking portions (50/52) of the first subframe 

Regarding Claim 19: Barnett discloses the cable dispenser as applied to claim 11 above, and further comprising a carton (30) comprising a plurality of panels (54, 56, 58, 60 configured to encapsulate the frame (28) and the cylindrical core (22).

Regarding Claim 20: Barnett discloses the cable dispenser as applied to claim 11 above, and wherein a first panel (58) of the plurality of panels (54, 56, 58, 60) of the carton (30) comprises at least one hole (70) sized to accommodate a human hand (Figure 1)(column 3, lines 56-58). 

Regarding Claim 21: Barnett discloses a cable dispenser, comprising: a frame (28) comprising a plurality of attached panels (38/42, 36, 40/44), a subset of the plurality of attached panels each comprising a hole (48) having a first diameter; and a core (22) having an outer diameter approximately equal to the first diameter (Figure 1), the core (22) positioned within the holes (48) of at least two panels (38/42 & 40/44) of the subset of the plurality of attached panels (38/42, 36, 40/44).  

Regarding Claim 22: Barnett discloses the cable dispenser as applied to claim 21 above, wherein the frame (28) is formed of a single material (column 3; lines 20-22).  

Regarding Claim 23: Barnett discloses the cable dispenser as applied to claim 21 above, wherein the frame (28) comprises a first panel (38/42) having a first hole (48), a second panel (36) attached to the first panel (38/42), and a third panel (40/44) attached to the second panel (36) having a second hole (28).  

Regarding Claim 24: Barnett discloses the cable dispenser as applied to claim 21 above, wherein the core (22) has one rotational degree of freedom when positioned within the holes (48) of the at least two panels of the subset (28) of the plurality of attached panels.  

Regarding Claim 25: Barnett discloses the cable dispenser as applied to claim 21 above, wherein the frame further comprises a first subframe (28) having a first plurality of attached panels (38/42, 36, 40/44), and except a second subframe having a second plurality of attached panels, a subset of each of the first plurality of attached panels and the second plurality of attached panels each comprising a hole having the first diameter.
Although Barnett fails to explicitly disclose a second subframe, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cable dispenser of Barnett with second subframe as a duplication of parts. The mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 VI B). The motivation for 
a second subframe (28) having a second plurality of attached panels (38/42, 36, 40/44), a subset of each of the first plurality of attached panels and the second plurality of attached panels (38/42, 36, 40/44) each comprising a hole (48) having the first diameter (Figure 1).  

Regarding Claim 27: The cable dispenser of claim 25, wherein the first subframe (28) is attached to the second subframe (duplicated 28) via an attachment (22) with one degree of freedom (as there is no mechanism which locks the core in either a longitudinal or latitudinal direction, therefore, enabling the core to have rotational freedom and traversal freedom).

Regarding Claim 28: The cable dispenser of claim 21, and except wherein a second subset of the plurality of attached panels, different from the first subset of the plurality of attached panels, comprises a hole (48) for dispensing a cable (24) from the core (22).  

Although Barnett fails to explicitly disclose a second subset, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cable dispenser of Barnett with second subframe as a duplication of parts. The mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 VI B). The motivation for doing so would 

Regarding Claim 29: Barnett discloses the cable dispenser as applied to claim 21 above, and further comprising a carton (30) comprising a plurality of panels (54, 56, 58, 60) configured to encapsulate the frame (28, Figure 1) and the cylindrical core (22).  

Regarding Claim 30: Barnett discloses the cable dispenser as applied to claim 29 above, and wherein a first panel (58) of the plurality of panels of the carton (54, 56, 58, 60) comprises at least one hole (70) sized to accommodate a human hand (Figure 1)(column 3, lines 56-58).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Barnett et al (5,704,479), hereafter, Barnett and further in view of Andersen et al (2004/0102870 A1), hereafter, Andersen.
Regarding Claim 3:  Barnett discloses the cable dispenser as applied to claim 1 above, and except wherein the cylindrical core is compressed paper. Andersen teaches a cylindrical core made of compressed paper. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cable dispenser of Barnett with the one made of compressed paper as taught by Andersen. The motivation for doing so would be to provide a sturdy material to support the material wound on it (page 2, paragraph [0027]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Barnett et al (5,704,479), hereafter, Barnett and further in view of Murakami et al (2008/0236102 A1), hereafter, Murakami.
Regarding Claim 3: Barnett discloses the cable dispenser as applied to claim 1 above, and except wherein the cylindrical core is compressed paper. Murakami teaches a cylindrical core made of compressed paper. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cable dispenser of Barnett with the one made of compressed paper as taught by Andersen. The motivation for doing so would be so that the weight of the assembled dispenser can be reduced (page 3, paragraph [0043]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Barnett et al (5,704,479), hereafter, Barnett and further in view of Galgano et al (2012/0318939), hereafter, Galgano.
Regarding Claim 6: Barnett discloses the cable dispenser as applied to claim 1 above, except wherein the second panel of the first subframe includes at least one cutout configured to receive a terminal end of a cable wrapped around the cylindrical core. Galgano teaches a second panel (704) of the first subframe (700B) that includes at least one cutout (702B) configured to receive a terminal end of a cable wrapped around the cylindrical core (Figure 7, paragraph [0048]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cable dispenser of Barnett with the cutout of the first subframe as taught by .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Barnett et al (5,704,479), hereafter, Barnett  further in view of Galgano et al (2012/0318939), hereafter, Galgano, and further in view of Ellis et al (US 2017/0320689 A1), hereafter, Ellis.

Regarding Claim 7: Barnett-Galgano discloses the cable dispenser (Barnett, 20) as applied to claim 6 above, and except wherein a second panel of the carton includes at least one cutout adjacent to the at least one cutout of the second panel of the first subframe and configured to receive the terminal end of the cable. Ellis teaches a cable dispenser wherein a second panel (20) of the carton (48) includes at least one cutout (58) adjacent (Figure 5) to the at least one cutout of the second panel (20) of the first subframe and configured to receive the terminal end of the cable (page 2, paragraph [0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cable dispenser of Barnett-Galgano with the cutout configured to receive the terminal end of the cable as taught by Ellis. The motivation for doing so would be to hold/park an end of the fiber optic cable to help prevent a loose end of the fiber optic cable from dangling to be damaged, tangled, or hung-up (page 2, paragraph [0026]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Barnett et al (5,704,479), hereafter, Barnett and further in view of Gordon (2002/0088896).
Regarding Claim 9: Barnett discloses the cable dispenser as applied to claim 1 above, and except wherein a seam between the first panel of the first subframe and the second panel of the subframe is perforated. Gordon teaches a cable dispenser wherein a seam (17) between first panel of the first subframe and the second panel of the subframe is perforated. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cable dispenser of Barnett with a perforated seam between the first panel of the first subframe and the second panel of the subframe as taught by Gordon. The motivation for doing so would be for connecting the portions (page 2, paragraph [0025]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Barnett et al (5,704,479), hereafter, Barnett and further in view of Bass (5,529,186).
Regarding Claim 10: Barnett discloses the cable dispenser as applied to claim 1 above, and except wherein the at least one rounded rectangular hole of the first panel of the carton has perforated edges and a removable central portion. Bass teaches at least one rounded rectangular hole (13) of the first panel (12) of the carton with perforated edges and a removable central portion (14) (column 4, lines 1-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one rounded rectangular hole of Barnett with the perforated edges and a removable central portion as taught by Bass. The motivation for doing so . 

Allowable Subject Matter
Claim 26 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIA COX whose telephone number is (571)272-1173.  The examiner can normally be reached on Mon-Wed 6AM-6PM, Thurs 6-2, Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/TIA COX/Examiner, Art Unit 3736                                                                                                                                                                                                        /J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736